DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/09/22 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 8 and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsiao et al. (US PGPub 2013/0049101, hereinafter referred to as “Hsaio”).
Hsaio discloses the semiconductor device as claimed.  See figures 1-3 and corresponding text, where Hsaio teaches, in claim 1, a semiconductor device comprising: 
a doped epitaxy embedded (30) in a substrate (201), the doped epitaxy comprising: 
a plurality of doped first material layers (30) comprising a first material and a dopant, the dopant including arsenic, antimony, lithium, boron, phosphorous, aluminum, nitrogen, gallium, or indium (figure 2; [0013]); and 
one or more boosting layers (26) comprising the first material, the dopant, and a second material, the first material being a semiconductor material, the second material being carbon, each one of the one or more boosting layers (26) being between two layers of the plurality of doped first material layers, each of the one or more boosting layers being thinner than the each of the plurality of doped first material layers, wherein a gradient of dopant concentration is formed within the doped epitaxy from layer to layer (figure 2; [0013-0016]).  
Hsaio teaches, in claim 2, wherein the plurality of doped first material layers each comprises an n-type dopant as the dopant and silicon as the first material (figure 1; [0010]).  
Hsaio teaches, in claim 3, wherein the plurality of doped first material layers each comprises a p-type dopant as the dopant and silicon germanium- as the first material (figure 2; [0013-0016]).  
Hsaio teaches, in claim 5, further comprising a capping layer formed over the doped epitaxy, the capping layer comprising a same material as the plurality of doped first material layers (figure 2; [0013-0016]).  
Hsaio teaches, in claim 6, wherein the capping layer has a top surface of between about O nm and 20 nm higher than a top surface of the substrate (figure 3; [0014-0015]).  
Hsaio teaches, in claim 8, wherein a thickness of each of the one or more boosting layers is about 1 nm to about 5 nm and a thickness of each of the plurality of doped first material layers between a pair of boosting layers is about 2 nm to about 10 nm (figure 2; [0012]).  

Hsaio teaches, in claim 16, a device comprising: 
a first source/drain region embedded (40) in a substrate, the first source/drain region comprising: 
a first semiconductor material, wherein when the device is a p-type device the first semiconductor material is silicon and germanium, wherein when the device is an n-type device, the first semiconductor material is silicon, a first dopant different from the first semiconductor material, wherein when the device is a p-type device the first dopant is a p-type dopant, wherein when the device is an n- type dopant the first dopant is an n-type dopant, and a first plurality of boosting layers (26) disposed in the first source/drain region, the first plurality of boosting layers comprising the first semiconductor material and a second dopant different than the first dopant and the first semiconductor material, wherein a concentration of the first dopant peaks at each of the first plurality of boosting layers (figures 1-3; [0013-0016]).  

Hsaio teaches, in claim 17, further comprising: 
a second source/drain region embedded in the substrate; and 
a first gate stack disposed over a first channel region of the substrate, the first gate stack interposed between the first source/drain region and the second source/drain region (figures 1-3; [0013-0016]).  

Hsaio teaches in claim 18, wherein the second dopant comprises carbon (figures 1-3; [0013-0016]).  
Hsaio teaches, in claim 19, wherein the first dopant is an n-type dopant (figure 2; [0013]).  

Hsaio teaches, in claim 20, wherein the first source/drain region further comprises a capping layer (28) comprising the first semiconductor material protruding above an upper surface of the substrate, the capping layer free of any of the first plurality of boosting layers (figures 1-3; [0013-0016]).  

Hsaio teaches, in claim 21, wherein, for a first boosting layer of the one or more boosting layers, the first boosting layer being interposed between a first doped layer of the plurality of doped first material layers and a second doped layer of the plurality of doped first material layers, a first gradient of dopant concentration increases from the first boosting layer toward the first doped layer and a second gradient of dopant concentration increases from the first boosting layer toward the second doped layer (figures 1-3; [0013-0016]).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. (US PGPub 2013/0049101, hereinafter referred to as “Hsaio”) in view of Kim et al. (US PGPub 2016/0027918, hereinafter referred to as “Kim”).
Hsiao discloses the semiconductor device substantially as claimed.  See figures 1-3 and corresponding text where, Hsiao shows, in claim 9, a device comprising: 
a first source/drain region (40) of the first transistor, the first source/drain region comprising: 
a first semiconductor material (30), and a first dopant in the first semiconductor material, the first dopant having alternating gradients of concentration in the first source/drain region, the first dopant comprising an n-type dopant ([0013] examiner views that Hsiao teaches a semiconductor device that can be both an n-type and/or a p-type device), wherein first peaks and first valleys of the alternating gradients of concentration of the first dopant extend horizontally at regular intervals from a first vertical sidewall of the first source/drain region at a channel region of the first transistor to a second vertical sidewall of the first source/drain region (figures 1-3; [0013-0016]); and 
a second source/drain region (40), the second source/drain region comprising: a second semiconductor material different than the first semiconductor material, and a second dopant in the second semiconductor material, the second dopant having TSMP2016o649USo2Page 3 of 13alternating gradients of concentration in the second source/drain region, the second dopant comprising a p-type dopant (figures 1-3; [0013]).  

Hsiao fails to show, in claim 9, a device comprising: 
a first transistor and a second transistor, the first and second transistors configured to operate in a complimentary manor.

Kim teaches, in claim 9,  a device comprising: 
a first transistor (P1) and a second transistor (N1), the first and second transistors configured to operate in a complimentary manor (figure 14; [0120-0121]). In addition, Kim provides the advantages of providing a highly functional semiconductor device that increases the degree of mobility of electrons and holes. ([0003])

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate a first transistor and a second transistor, the first and second transistors configured to operate in a complimentary manor, in the device of Hsiao, according to the teachings of Kim, with the motivation of providing a highly functional semiconductor device that increases the degree of mobility of electrons and holes.


Hsaio in view of Kim, shows, in claim 10, further comprising: 
one or more material layers interspersed in the first source/drain region, the one or more material layers comprising the first semiconductor material and carbon (figures 1-3; [0013-0016]).  

Hsaio in view of Kim, shows, in claim 11, wherein the one or more material layers each correspond to peaks of concentration in the alternating gradients of concentration of the first dopant in the first source/drain region (figures 1-3; [0013-0016]).  

Hsaio in view of Kim, shows, in claim 13, wherein the first source/drain region has a first portion embedded in a substrate and a second portion extending above the substrate, wherein the alternating gradients of concentration are in the first portion and not in the second portion of the first source/drain region (figures 1-3; [0013-0016]).  

Hsaio in view of Kim, shows, pertaining to claim 14, further comprising: 
a first gate stack disposed over a first channel region adjacent to the first source/drain region, wherein the first semiconductor material has a first lattice constant different from a second lattice constant of the first channel region, wherein the first semiconductor material exhibits a compressive strain on the first channel region; and 
a second gate stack disposed over a second channel region adjacent to the second source/drain region (figures 1-3; [0013-0016]; figure 14; [0120-0121]).  

Hsaio in view of Kim, shows, in claim 15, wherein the first source/drain region and the second source/drain region are embedded in a substrate, further comprising: TSMP2016o649USo2Page 4 of 13an isolation structure embedded in the substrate, the isolation structure interposed between the first source/drain region and the second source/drain region (figures 1-3; [0013-0016]; figure 14; [0120-0121]).  

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. (US PGPub 2013/0049101, hereinafter referred to as “Hsaio”)  as applied to claim 16 above, and further in view of Kim et al. (US PGPub 2016/0027918, hereinafter referred to as “Kim”).
Hsaio discloses the semiconductor device substantially as claimed.  See the rejection above.
However, Hsaio fails to show, in claim 22, further comprising: 
a third source/drain region embedded in the substrate, the third source/drain region comprising: 
a second semiconductor material different than the first semiconductor material, a third dopant different from the first dopant and different from the second dopant, the third dopant having an opposite conductivity than the first dopant, and a second plurality of boosting layers comprising the third dopant, wherein a concentration of the third dopant has a peak at each of the first plurality of boosting layers, and wherein a concentration of the third dopant has a valley between two adjacent boosting layers of the second plurality of boosting layers; 
a fourth source/drain region embedded in the substrate; and 
a second gate stack disposed over a second channel region of the substrate, the second gate stack interposed between the third source/drain region and the fourth source/drain region, wherein the first gate stack and the second gate stack are configured to operate in a complementary manor.


Kim teaches, in claim 22, further comprising: 
a third source/drain region embedded in the substrate, the third source/drain region comprising (figure 14; [0120-0121]): 
a second semiconductor material different than the first semiconductor material, a third dopant different from the first dopant and different from the second dopant, the third dopant having an opposite conductivity than the first dopant, and a second plurality of boosting layers comprising the third dopant, wherein a concentration of the third dopant has a peak at TSMP2016o649USo2Page 6 of 11each of the first plurality of boosting layers, and wherein a concentration of the third dopant has a valley between two adjacent boosting layers of the second plurality of boosting layers (figure 14; [0120-0121]); 
a fourth source/drain region embedded in the substrate (figure 14; [0120-0121]); and 
a second gate stack disposed over a second channel region of the substrate, the second gate stack interposed between the third source/drain region and the fourth source/drain region, wherein the first gate stack and the second gate stack are configured to operate in a complementary manor (figure 14; [0120-0121]).

In addition, Kim provides the advantages of providing a highly functional semiconductor device that increases the degree of mobility of electrons and holes. ([0003])

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate , further comprising: 
a third source/drain region embedded in the substrate, the third source/drain region comprising: 
a second semiconductor material different than the first semiconductor material, a third dopant different from the first dopant and different from the second dopant, the third dopant having an opposite conductivity than the first dopant, and a second plurality of boosting layers comprising the third dopant, wherein a concentration of the third dopant has a peak at each of the first plurality of boosting layers, and wherein a concentration of the third dopant has a valley between two adjacent boosting layers of the second plurality of boosting layers; 
a fourth source/drain region embedded in the substrate; and 
a second gate stack disposed over a second channel region of the substrate, the second gate stack interposed between the third source/drain region and the fourth source/drain region, wherein the first gate stack and the second gate stack are configured to operate in a complementary manor, with the motivation of providing a highly functional semiconductor device that increases the degree of mobility of electrons and holes.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             August 13, 2022